Exhibit 10.3 NOMINATING AGREEMENT NOMINATING AGREEMENT (this “ Agreement ”), dated as of March 30, 2016, by and between Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and GoldenTree Asset Management LP, a Delaware limited partnership (“ GoldenTree ”), acting in its capacity as investment manager or advisor to certain private investment funds and managed accounts (the “ GoldenTree Funds ”) that Beneficially Own shares of Company Common Stock (as defined below). WHEREAS, pursuant to the Amended and Restated Articles of Incorporation of the Company, among other things, the Company is authorized to issue capital stock consisting of 100,000,000 shares of Common Stock, par value $0.01 per share (the “ Company Common Stock ”), of which 38,287,504 shares are outstanding as of the date hereof; WHEREAS, pursuant to the Second Lien Loan Agreement, dated as of the date hereof, among Eagle Shipping LLC, a wholly owned subsidiary of the Company, the Guarantors referred to therein, the Lenders referred to therein and Wilmington Savings Fund Society, FSB, as Agent and as Security Trustee (the “ Loan Agreement ”), the Company is required to, among other things, consummate the Initial Equity Issuance (as defined below) and the Additional Equity Issuance (as defined below); WHEREAS, the Company and GoldenTree desire to enter into this Agreement setting forth certain rights and obligations with respect to the nomination of Directors to the Board of Directors of the Company (the “ Board ”) and certain other matters relating to the Board as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and undertakings contained herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.1 Certain Definitions . As used in this Agreement, the following terms shall have the following meanings: “ Additional Equity Issuance ” means, if the Company shall have obtained the Stockholder Approval (as defined in the Loan Agreement), the issuance by the Company of additional shares of Company Common Stock as required by Item 5 of Schedule 10 of the Loan Agreement (in accordance with the percentages and in the amounts set forth on Schedule 2(b) of the Loan Agreement and in accordance with the other applicable terms of the Loan Agreement). “ Affiliate ” of a specified Person is a Person that directly, or indirectly through one or more intermediaries, Controls, is Controlled by, or is under common Control with, the Person specified. “ Agreement ” has the meaning set forth in the preamble to this Agreement. “ Beneficial Owner ” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5(b)(i) under the Exchange Act. The terms “ Beneficially Own ” and “ Beneficial Ownership ” shall have correlative meanings. “ Board ” has the meaning set forth in the preamble to this Agreement. “ Company ” has the meaning set forth in the preamble to this Agreement. “ Company Common Stock ” has the meaning set forth in the preamble to this Agreement. “ Control ” (including the terms “ Controlling
